Citation Nr: 0703792	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from August 1944 to 
February 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The veteran's bilateral pes planus is not productive of 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, or marked inward displacement and severe spasm 
of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2001, April 2003, and July 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claim for an increased 
disability rating for his service-connected disability at 
issue.  The letters also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.  

These letters failed to discuss the law pertaining to the 
assignment of an effective date in compliance with 
Dingess/Hartman.  The Board acknowledges that the RO failed 
to inform the veteran as to how an effective date would be 
assigned, but finds that this omission was not prejudicial 
because the preponderance of the evidence is against the 
claim for an increased disability rating.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to be awarded an increased disability 
evaluation.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his initial VCAA notice in 
July 2001, prior to the RO's initial adjudication of his 
claim and the issuance of the June 2002 rating decision.  As 
such, there was no defect with respect to the timing of the 
VCAA notice for this claim.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, including a 
transcript of his testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim for an increased disability evaluation.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The veteran's bilateral pes planus is currently rated as 30-
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Under this Code, a 30 percent rating for bilateral 
flat foot requires a severe condition with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  A 50 percent rating for 
bilateral pes planus requires a pronounced condition 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

Considering the evidence relating to the veteran's service-
connected bilateral pes planus under the rating criteria, 
Diagnostic Code 5276, the Board finds that the veteran's 
disability picture is most consistent with the current 30 
percent disability evaluation, and that an increased 
disability evaluation is not warranted.  In this regard, the 
Board observes that the objective clinical evidence of record 
does not show that the veteran has pronounced flatfoot with 
marked pronation, marked inward displacement and severe spasm 
of the tendo Achilles upon manipulation, which is not 
improved by orthopedic shoes.  While the veteran experiences 
pain and tenderness to palpation, there were no calluses of 
the plantar surfaces at his VA examinations.  There was also 
no pronation or valgus of the heels and Achilles tendons.  He 
was able to rise onto his heels and toes, as well as squat.  
His onychomycosis and hallux valgus were not attributed to 
his bilateral pes planus and his orthopedic shoes have been 
associated with complications related to his diabetes 
mellitus.  He wears orthotic inserts in his shoes for his 
bilateral pes planus, but he does not experience any 
difficulties with his daily activities and he has not 
required medication or surgery.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 30 percent evaluation.

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing pain and tenderness.  But, there is no evidence 
of abnormality and the tenderness and fatigability he 
experiences due to his bilateral pes planus are adequately 
accounted for in his currently assigned disability 
evaluations.  Thus, there is no objective clinical indication 
he has other symptoms causing additional functional 
limitation to a degree that would support a higher, 
compensable rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
is no probative indication his bilateral pes planus caused 
marked interference with his employment or necessitated 
frequent periods of hospitalization as to render impractical 
the application of normal rating schedule standards.  The 
veteran is retired, and he has not provided any medical 
evidence indicating that his current symptomatology required 
any hospitalization or prolonged treatment for his bilateral 
pes planus.  So there is no basis for referring 


this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for 
bilateral pes planus, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for a rating higher than 30 percent for bilateral 
pes planus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


